2013 UT App 55
_________________________________________________________

              THE UTAH COURT OF APPEALS

   STATE OF UTAH, IN THE INTEREST OF A.A.J., A PERSON UNDER
                    EIGHTEEN YEARS OF AGE.



                              A.Q.,

                            Appellant,

                                v.

                         STATE OF UTAH,

                            Appellee.


                      Per Curiam Decision
                        No. 20121090‐CA
                     Filed February 28, 2013

          Third District Juvenile, Salt Lake Department
              The Honorable Frederic M. Oddone
                           No. 1065105

              Julie George, Attorney for Appellant
 John E. Swallow and John M. Peterson, Attorneys for Appellee
               Martha Pierce, Guardian ad Litem

        Before JUDGES DAVIS, VOROS, AND CHRISTIANSEN.


PER CURIAM:

¶1     A.Q. (Mother) appeals the juvenile court’s December 12,
2012 order terminating her parental rights. We affirm.

¶2    Mother asserts that there was insufficient evidence that she
was an unfit or incompetent parent, and that the juvenile court
erred by declining to offer her further reunification services. In
                             In re A.A.J.


order to overturn the juvenile court’s decision as to the sufficiency
of the evidence, “[t]he result must be against the clear weight of the
evidence or leave the appellate court with a firm and definite
conviction that a mistake has been made.” In re B.R., 2007 UT 82,
¶ 12, 171 P.3d 435. The juvenile court is in the best position to
weigh conflicting testimony, to assess credibility, and from such
determinations, render findings of fact. See In re L.M., 2001 UT App
314, ¶¶ 10– 12, 37 P.3d 1188. We “review the juvenile court’s
factual findings based upon the clearly erroneous standard.” In re
E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding of fact is clearly
erroneous only when, in light of the evidence supporting the
finding, it is against the clear weight of the evidence. See id.
Furthermore, we give the juvenile court a “‘wide latitude of
discretion as to the judgments arrived at’ based upon not only the
court’s opportunity to judge credibility firsthand, but also based on
the juvenile court judges’ ‘special training, experience and interest
in this field.’” Id. Finally, “[w]hen a foundation for the court’s
decision exists in the evidence, an appellate court may not engage
in a reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3      Mother asserts that there was insufficient evidence to
support the juvenile court’s determination that Mother was an
unfit or incompetent parent. Mother also asserts that the juvenile
court erred in reaching these findings given that the court declined
to continue reunification services. Pursuant to section 78A‐6‐507(1),
the finding of neglect, abuse, or that a parent is unfit is alone
sufficient to warrant the termination of parental rights. See Utah
Code Ann. § 78A‐6‐507(1) (LexisNexis 2012); see also In re F.C. III,
2003 UT App 397, ¶ 6, 81 P.3d 790. Section 78A‐6‐508(2) provides
that in determining whether a parent is unfit, a court shall consider
whether the habitual or excessive use of intoxicating liquors,
controlled substances, or dangerous drugs renders the parent
unable to care for the child. See Utah Code Ann. § 78A‐6‐508(2)(c).
A parent is not entitled to reunification services for any specified
period of time. See Utah Code Ann. § 78A‐6‐314(12)(a). Indeed,
“[r]eunification services are a gratuity provided to parents by the
Legislature, and [parties] thus have no constitutional right to




20121090‐CA                       2                 2013 UT App 55
                            In re A.A.J.


receive these services.” In re N.R., 967 P.2d 951, 955–56 (Utah Ct.
App. 1998).

¶4     The record supports the juvenile court’s determination that
Mother is an unfit parent and that continued reunification services
were unwarranted. Mother has an extensive history of drug abuse
that renders her unable to care for A.A.J. Mother received several
opportunities for drug treatment, but Mother repeatedly elected to
abandon such services. Mother failed to complete multiple drug
treatment programs. Mother quit the program at the Odyssey
House after one day. Subsequently, Mother asked to be referred to
another treatment program. Mother entered the House of Hope but
she left the program later the same day. Mother subsequently
returned to the House of Hope, but she was not accepted into the
program because she tested positive for methamphetamine.
Mother also had the opportunity to participate in drug court.
However, Mother stopped attending drug court and she was
discharged from the program.

¶5       Mother continued to abuse methamphetamine during the
time that the termination petition was pending. The juvenile court
determined that Mother knew, or should have known, that a
positive drug test would weigh heavily against the court’s ability
to return A.A.J. to her. Despite this, Mother elected to continue to
abuse drugs despite repeated opportunities for treatment. Mother
fails to demonstrate that the juvenile court erred by determining
that she was an unfit parent, or that continued reunification
services were unwarranted.

¶6    Accordingly, the juvenile court’s order terminating Mother’s
parental rights is affirmed.




20121090‐CA                      3                 2013 UT App 55